On consideration, it is ordered and adjudged by this court that the judgment of the circuit court be reversed, for the reason that there is no evidence in the record tending to show that the plaintiff in error gave its consent in writing or otherwise for the taking of additional insurance on the property of defendant in error; and for instructing the jury as is done m the eleventh paragraph of the court’s charge, that if they found that the agent of the plaintiff in error gave his consent that she should have additional insurance, and she in good faith believing that she had the necessarjr consent of the company to have such additional insurance, .and procured it, the company would be estopped to set up that the consent had not been given; for there is no evidence tending to show that the agent gave such consent. And for 'like reasons the judgment of the court of common pleas is reversed, and this cause is remanded to that court for a new trial.